DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 16-AUG-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the updated historical outcome factors" in the claim twice. There is insufficient antecedent basis for the term in the claim. Interpretation of the claim is done in view of Claim 12. The context of Claim 13 lacks the change request which is required for the “updated” outcome. The term further leads to indefiniteness because it is unclear what function is the catalyst for the update to the outcome factors. It appears Claim 13 should be dependent on Claim 12 which introduces the term “updated historical outcome factors” and the “change request”. For purposes of compact prosecution, Examiner interprets the claim as if it is dependent on claim 12. This interpretation is also consistent with Claim 1 and Claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 1
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.

generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome factors, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors; 
The above limitations are analyzed in view of the example found in ¶[0028] and ¶[0030] in the specification.
¶[0028] “For example, a first historical experiment could include historical data such as temperature and pressure of a specific production device 12, and a second historical experiment could include historical data such as temperature and recipe that the specific production device 12 was operated at. In such a case, a comparison of the two experiments would reveal that a common control factor of temperature applied to both of these experiments, allowing the method to directly correlate and compare these experiments. In one example, an analysis of the production process may be performed in order to determine what control factors are most relevant, e.g., to the goal of yielding improved outcome factors. In another example, a plurality of control factors may be simply collected, and analyzed later to determine which are most relevant to yield an improvement to the process.”
¶[0030] “For instance, the first graphical correlation representation may be displayed in a graphical user interface 40 (see FIG. 4A). Advantageously, the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors. For example, the impact that a particular control factor has on a particular outcome factor is graphically correlated and displayed so that the system benefits from knowledge of the prior runs of an operation or production process, e.g., by displaying which control factors should be changed to gain the most improvements in the outcome factors.”
historical control factor” data such as temperature and pressure of a specific device, denoted as first historical experiment. The “historical outcome factors” contain the temperature and the recipe of the specific production device. It is noted the claim does not recite the specific types of data for the factors. The “targeted outcome factor” is the outcome attempted to be achieved by adjusting control factors. The “generating a first graphical correlation” is completed by a comparison of the historical factors to determine temperature is a common factor and can be done by observation, which can reasonably be done in the mind. The “first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors”, in view of the specification, is determining the temperature factor is correlated to the outcome. If a linear correlation is determined between the factors, a “first graphical correlation” would be easily visualized the mind. The different between the “outcome factors” and the “targeted outcome factors” could also be easily visualized in the case of a simple linear correlation.

in response to each of the change requests: 
changing at least one of the historical control factors, and updating at least one of the historical outcome factors, wherein the at least one changed historical control factor and the at least one updated historical outcome factor comprise one of the different design scenarios; 
The above limitations are analyzed in view of ¶[0032] in the specification.

The example of “changing at least one of the historical control factors” allows for the evaluation of “different design scenarios”. As one of the control factors is changed, the outcome factor is observed allowing to determine which value offers the most improvement. This is essentially a guess and check method which can be reasonably be done in the mind for a simple variables, such as how the change in temperature affects the outcome.

generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors; 
The above limitations are analyzed in view of ¶[0033] in the specification.

As discussed in ¶[0033], the “second graphical correlation representation” has the same elements as the “first graphical correlation representation”, except the values are “updated historical outcome factors”. Much like the discussion above in the “second graphical correlation representation” the comparison between the historical outcome factors and the targeted outcome factors can be reasonably be done in the mind for a few iterations.

designating the selected design scenario for implementation in the improved version of the prior production process.
¶[0034] Continuing with the embodiment of FIG. 3B, the method 30 at block 38 may receive a selection request corresponding to a selection of one of the design 
The “designating the selected design scenario” is merely selecting the outcome closest to the targeted outcome factor, which can reasonably be done in the mind when completing what essentially is guess and check.

Further, ¶[0004] of the specification, provides an example of how the invention may be implemented.
[0004] “By the time the project resumes, the engineer may have ended the employment with the manufacturer. One and a half years later, the manufacturer may assign a new chemical engineer to resume the project. Referring to the departed engineer's various notes, documents and files, the new engineer must try to rediscover the learnings, data and insights of the departed engineer. This rediscovery effort (sometimes referred to as reinventing) is inefficient and can result in a waste of valuable human resources and time slowing innovation and the benefits that can be derived from these efforts. Also, this rediscovery process does not reliably or accurately enable the full recovery of prior learnings and information.”
In the example, the invention is attempting to resume a project with a different engineer than who had previously worked on it. The new engineer is attempting to correlation of the historical control factor and historical outcome factor as recited in the claim. In this example, the deficiency of knowledge is what the previous engineer contained completely in a mental capacity. In the example, the new engineer has the “departed engineer's various notes, documents and files”, therefore the only lacking element is the mental component of the previous engineer.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

receiving one or more access requests corresponding to a plurality of targeted outcomes of an improved version of a prior production process for an offering, wherein the offering comprises one of a product and a service; 
¶[0016] “Examples of an operation include: an operation for producing or performing an offering, such as a product or service; a manufacturing process or procedure for manufacturing an offering, such as a product or service; a production process; logistics; R&D; design; and any other process or technological procedure that includes a number of steps that are performed to produce or cause an outcome. Such an operation may be carried out in factories, manufacturing plants, R&D centers, laboratories, warehouses, shipping depots, airports, and other facilities and applications in which numerous computer-based devices are used to implement the steps required to produce or perform an offering, such as a product or service offering.”
production process” can encompass and what a “product” or “service” could be interpreted as.
MPEP § 2106.05(g) discusses Insignificant Extra-Solution Activity and instructs to determine “whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Examiner finds the “receiving … requests” regarding the “production process” to be mere data gathering because it a user is merely identifying the “targeted outcome”. 

in response to the one or more access requests: 
accessing a first pool of historical control factors, wherein each of the historical control factors has been previously implemented in the prior production process; 
accessing a second pool of historical outcome factors, wherein each of the historical outcome factors resulted from one of the historical control factors; 
¶[0008] of the specification provides nearly verbatim language found in the claim. In the claim, the “historical control factors” and “historical outcome factors” are merely further data gathering amounting to Selecting a particular data source or type of data to be manipulated (MPEP § 2106.05(g)). As described in Step 2A-Prong one in reference to ¶[0004], the data could merely be the “departed engineer's various notes, documents and files”.

receiving a plurality of change requests, wherein each of the change requests is associated with a different design scenario; 

The “receiving” of “change requests” is further mere data gathering where a request for the outcome factor is received (MPEP § 2106.05(g)).

receiving a selection request corresponding to a selection of one of the design scenarios; and 
The “selection request” amounts to “Selecting a particular data source or type of data to be manipulated” as found in MPEP § 2106.05(g).

The claim as a whole has been evaluated and is directed to a judicial exception.
.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering and selecting a particular data source or type of data to be manipulated, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an 
The claim is ineligible.

Claim 2
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 1 and therefore inherits the judicial exception recited in Claim 1.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

historical control factors are inputs to one or more production devices for implementing the prior production process.
[0021] “In one example, the process management system 11 is used to control an operations process that is implemented using various production devices, such as production devices 12-1-12-4, referred to collectively as production devices 12, and the process management system 11 may implement the improved process design 
¶[0021] discusses the addition of a “production device”. On further inspection, the “production device” is defined as being able to “perform any needed measurement.” Examiner interprets measuring “any needed measurement” as mere data gathering because no further details are provided regarding the measurement. For example, the measurement device could merely be measuring activity on a generic computer.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an 
The claim is ineligible.

Claim 3 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 1 and therefore inherits the judicial exception recited in Claim 1.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

historical outcome factors are outputs from one or more measurement devices for measuring the prior production process.
The claim further adds the “measurement device”. As cited above in ¶[0021], the measurement device can “may be used to measure performance results or performance outputs of the process. A plurality of key performance indicators (KPI), critical to quality metrics (CTQ) and historical outcomes include or are based on these measured results measurement device does not specify any of the measurements and the results are used to determine metrics, which may be a generic computer merely collecting data on how much output is produced, amounting to mere data gathering.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 4 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 1 and therefore inherits the judicial exception recited in Claim 1. Further, Claim 4 expands upon the judicial exception.

historical outcome factors comprise measured historical outcome factors and intermediate historical outcome factors, wherein the intermediate historical outcome factors are correlated to two or more of the historical outcome factors.
¶[0060] “Upon the selection of the target ranges, the method 30 performs a correlation of the historical data to find the matching historical data that is within the targeted outcome ranges. This data is then correlated. In one example, a user selecting a range will cause the method 30 to select the relevant pools of historical data that include those outcome ranges, correlate the data, and display the correlated data.”
The claim further recites a “correlation” between “measured historical outcome factors and intermediate historical outcome factors”. In ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?


The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 5 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.


the first graphical correlation representation comprises a correlation of one or more of the historical control factors to one or more steps of the prior production process.
The claim further recites a “correlation” between “historical control factors” and “the prior production process”. As discussed above for Claim 4, 4n ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 1 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 6 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 1 and therefore inherits the judicial exception recited in Claim 1. Further, Claim 6 expands upon the judicial exception.

the first graphical correlation representation comprises a correlation of at least one historical control factor at one step of the prior production process to at least one historical outcome factor.
The claim further recites a “correlation” between “historical control factors” and “historical outcome factor”. As discussed above for Claims 4 and 5, in ¶[0060], the correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 1 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 7
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 1 and therefore inherits the judicial exception recited in Claim 1.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

wherein the first graphical correlation representation comprises an overlay of the targeted outcome factors and the historical outcome factors.
“Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result” MPEP § 2106.05(a)(I)
The specification does not provide further details on the “overlay” and does not provide any additional limitations on how the “overlay” is achieved and is interepted as not sufficient to showing an improvement in computer-functionality, in this instance, the display and is merely a generic computer functionality. Examiner emphasizes the overlay”.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)) and a generic computer functionality.
The same analysis applies here in 2B, i.e., insignificant extra-solution activity and generic computer functionality cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 8 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.


a correlation of a modified range of the historical outcome factors and the historical control factors to select targeted control factors for one of the plurality of the design scenarios.
The claim further recites a “correlation” between “a modified range of the historical outcome factors” and “historical control factors to select targeted control factors”. As discussed above for Claims 4, 5, and 6, in ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition. Further, in claim 8, “a modified range” is introduced, however, the specification does not detail how a “modified range” is generated or selected.
Thus, the claim recites a mental process.


Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 1 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 9
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.

generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome factors, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors.

¶[0028] “For example, a first historical experiment could include historical data such as temperature and pressure of a specific production device 12, and a second historical experiment could include historical data such as temperature and recipe that the specific production device 12 was operated at. In such a case, a comparison of the two experiments would reveal that a common control factor of temperature applied to both of these experiments, allowing the method to directly correlate and compare these experiments. In one example, an analysis of the production process may be performed in order to determine what control factors are most relevant, e.g., to the goal of yielding improved outcome factors. In another example, a plurality of control factors may be simply collected, and analyzed later to determine which are most relevant to yield an improvement to the process.”
¶[0030] “For instance, the first graphical correlation representation may be displayed in a graphical user interface 40 (see FIG. 4A). Advantageously, the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors. For example, the impact that a particular control factor has on a particular outcome factor is graphically correlated and displayed so that the system benefits from knowledge of the prior runs of an operation or production process, e.g., by displaying which control factors should be changed to gain the most improvements in the outcome factors.”
The example provided by the specification equates the “historical control factor” data such as temperature and pressure of a specific device, denoted as first historical historical outcome factors” contain the temperature and the recipe of the specific production device. It is noted the claim does not recite the specific types of data for the factors. The “targeted outcome factor” is the outcome attempted to be achieved by adjusting control factors. The “generating a first graphical correlation” is completed by a comparison of the historical factors to determine temperature is a common factor and can be done by observation, which can reasonably be done in the mind. The “first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors”, in view of the specification, is determining the temperature factor is correlated to the outcome. If a linear correlation is determined between the factors, a “first graphical correlation” would be easily visualized the mind. The different between the “outcome factors” and the “targeted outcome factors” could also be easily visualized in the case of a simple linear correlation.

Further, ¶[0004] of the specification, provides an example of how the invention may be implemented.
[0004] “By the time the project resumes, the engineer may have ended the employment with the manufacturer. One and a half years later, the manufacturer may assign a new chemical engineer to resume the project. Referring to the departed engineer's various notes, documents and files, the new engineer must try to rediscover the learnings, data and insights of the departed engineer. This rediscovery effort (sometimes referred to as reinventing) is inefficient and can result in a waste of valuable human resources and time slowing innovation and the benefits that can be derived from 
In the example, the invention is attempting to resume a project with a different engineer than who had previously worked on it. The new engineer is attempting to “rediscover the learnings, data and insights of the depart engineer”. Examiner interprets the insights to be the correlation of the historical control factor and historical outcome factor as recited in the claim. In this example, the deficiency of knowledge is what the previous engineer contained completely in a mental capacity. In the example, the new engineer has the “departed engineer's various notes, documents and files”, therefore the only lacking element is the mental component of the previous engineer.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

receiving one or more access requests corresponding to a plurality of targeted outcomes of an improved version of a prior operation for an offering, wherein the offering comprises one of a product and a service; 
¶[0016] “Examples of an operation include: an operation for producing or performing an offering, such as a product or service; a manufacturing process or procedure for manufacturing an offering, such as a product or service; a production process; logistics; R&D; design; and any other process or technological procedure that includes a number of steps that are performed to produce or cause an outcome. Such 
The specification provides many examples of what the “production process” can encompass and what a “product” or “service” could be interpreted as.
MPEP § 2106.05(g) discusses Insignificant Extra-Solution Activity and instructs to determine “whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Examiner finds the “receiving … requests” regarding the “production process” to be mere data gathering because it a user is merely identifying the “targeted outcome”. 

and in response to the one or more access requests: 
accessing a first pool of historical control factors, wherein each of the historical control factors of the first pool has been previously implemented in the prior operation; 
accessing a second pool of historical outcome factors, wherein each of the historical outcome factors of the second pool resulted from one of the historical control factors; and 
¶[0008] of the specification provides nearly verbatim language found in the claim. In the claim, the “historical control factors” and “historical outcome factors” are merely further data gathering amounting to Selecting a particular data source or type of data to be manipulated (MPEP § 2106.05(g)). As described in Step 2A-Prong one in reference 

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 10
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The claim recites the following additional elements.

An offering resulting from the improved version of claim 9.
MPEP § 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole”. “An offering” is merely claimed. The “offering” does not give details on how the element is integrated into the claim and is a statement of the conclusion. ¶[0006] defines an “offering” as “The offering includes one of a product and a service.” Therefore, the claim could be interpreted as reading One of a product and a service resulting from the independent claim. No further definition provided for what the product and service completely encompasses and is open ended. Therefore, the claim is interpreted as post-solution activity which is insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claims 11 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 9 and therefore inherits the judicial exception recited in Claim 9. Further, Claim 11 expands upon the judicial exception.
the first graphical correlation representation comprises a correlation of at least one historical control factor at one step of the prior operation to at least one historical outcome factor.
¶[0060] “Upon the selection of the target ranges, the method 30 performs a correlation of the historical data to find the matching historical data that is within the targeted outcome ranges. This data is then correlated. In one example, a user selecting 
The claim further recites a “correlation” between “historical control factors” and “historical outcome factor”. In ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 9 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an 
The claim is ineligible.

Claim 12 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 9 and therefore inherits the judicial exception recited in Claim 9. Further, Claim 12 expands upon the judicial exception.

in response to each of the change requests changing at least one of the historical control factors, and updating at least one of the historical outcome factors, wherein the at least one changed historical control factor and the at least one updated historical outcome factor comprise one of the different design scenarios.
The above limitations are analyzed in view of ¶[0032] in the specification.
¶[0032] Continuing with the embodiment of FIG. 3B, in response to each of the change requests, the method 30 at block 36 may change at least one of the historical control factors, and update at least one of the historical outcome factors. For example, such changes and updates are depicted in FIGS. 4G-4H. The at least one changed historical control factor and the at least one updated historical outcome factor may 
The example of “changing at least one of the historical control factors” allows for the evaluation of “different design scenarios”. As one of the control factors is changed, the outcome factor is observed allowing to determine which value offers the most improvement. This is essentially a guess and check method which can be reasonably be done in the mind for a simple variables, such as how the change in temperature affects the outcome.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The claim recites the following additional elements.

receiving a plurality of change requests, wherein each of the change requests is associated with a different design scenario, and, 
¶[0031] “For instance, a change request for outcome factors 500A (FIG. 4G) or a change request for outcome factors 500B (FIG. 4H) may be received. Each of the change requests may be associated with a different design scenario that is considered in order to optimize the production process.”
The “receiving” of “change requests” is further mere data gathering where a request for the outcome factor is received (MPEP § 2106.05(g)).

The claim as a whole has been evaluated and is directed to a judicial exception.
.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claim 13
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 9 and therefore inherits the judicial exception recited in Claim 9. Further, Claim 13 expands upon the judicial exception.

generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors.
The above limitations are analyzed in view of ¶[0033] in the specification.
¶[0033] “The second graphical correlation representation can indicate a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors. The second graphical correlation representation advantageously builds upon the historical data to produce and visualize new design scenarios that can have different outcomes than any of the historical scenarios. For example, when a new combination of control factors is selected that is different than any historical data, such a scenario can be evaluated to predictively determine if the outcomes are at or near a target outcome. A machine learning technique, such as iteratively trying numerous combinations of previous control factors and then narrowing in on combinations that show improved outcomes may be employed to determine ideal control factors to reach a target.”
As discussed in ¶[0033], the “second graphical correlation representation” has the same elements as the “first graphical correlation representation”, except the values are “updated historical outcome factors”. Much like the discussion above in the “second graphical correlation representation” the comparison between the historical outcome factors and the targeted outcome factors can be reasonably be done in the mind for a few iterations.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 9 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.


Claims 14
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 13 and therefore inherits the judicial exception recited in Claim 13. Further, Claim 14 expands upon the judicial exception.

a correlation of a modified range of the historical outcome factors and the historical control factors to select targeted control factors for one of the plurality of the design scenarios.
The claim further recites a “correlation” between “a modified range of the historical outcome factors” and “historical control factors to select targeted control factors”. As discussed above for Claims 4, 5, and 6, in ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition. Further, in claim 8, “a modified range” is introduced, however, the specification does not detail how a “modified range” is generated or selected.
Thus, the claim recites a mental process.


Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 13 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claims 15
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 9 and therefore inherits the judicial exception recited in Claim 9. 
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The claim recites the following additional elements.

receiving a selection request corresponding to a selection of one of the design scenarios.
The “selection request” amounts to “Selecting a particular data source or type of data to be manipulated” as found in MPEP § 2106.05(g).

The claim as a whole has been evaluated and is directed to a judicial exception.
.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).

The claim is ineligible.

Claim 16
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 15 and therefore inherits the judicial exception recited in Claim 15. Further, Claim 16 expands upon the judicial exception.

designating the selected design scenario for implementation in the improved version of the prior operation.
¶[0034] Continuing with the embodiment of FIG. 3B, the method 30 at block 38 may receive a selection request corresponding to a selection of one of the design scenarios. Then, the method 30 at block 39 may designate the selected design scenario for implementation in the improved version of the prior production process. For example, the scenario may be selected for implementation by process management system 11 (FIG. 1) using the control factors that are part of the selected scenario by 
The “designating the selected design scenario” is merely selecting the outcome closest to the targeted outcome factor, which can reasonably be done in the mind when completing what essentially is guess and check.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 15 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an 
The claim is ineligible.

	
Claim 17 
Step 1: Statutory Category?
Yes, the claims recites a series of steps and therefore is a process.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 9 and therefore inherits the judicial exception recited in Claim 9. Further, Claim 17 expands upon the judicial exception.

designating for implementation the improved version of the prior operation.
¶[0034] Continuing with the embodiment of FIG. 3B, the method 30 at block 38 may receive a selection request corresponding to a selection of one of the design scenarios. Then, the method 30 at block 39 may designate the selected design scenario for implementation in the improved version of the prior production process. For example, the scenario may be selected for implementation by process management system 11 (FIG. 1) using the control factors that are part of the selected scenario by inputting those control factors into the production devices 12-1-12-4 (FIG. 1), in order to achieve the targeted outcome factors
designating for implementation” is merely selecting the outcome closest to the targeted outcome factor, which can reasonably be done in the mind when completing what essentially is guess and check.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 9 from which it depends, insignificant extra-solution activity.

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering, which is insignificant extra-solution activity (MPEP § 2106.05(g)).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claims 18
Step 1: Statutory Category?
No, the claims includes transitory propagating signals, per se.
MPEP § 2106 III Flowchart “Can claim be amended to fall within a statutory category?” Yes, analysis proceed to Step 2A.

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.

generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome values, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors.
The above limitations are analyzed in view of the example found in ¶[0028] and ¶[0030] in the specification.
¶[0028] “For example, a first historical experiment could include historical data such as temperature and pressure of a specific production device 12, and a second historical experiment could include historical data such as temperature and recipe that the specific production device 12 was operated at. In such a case, a comparison of the two experiments would reveal that a common control factor of temperature applied to both of these experiments, allowing the method to directly correlate and compare these experiments. In one example, an analysis of the production process may be performed in order to determine what control factors are most relevant, e.g., to the goal of yielding 
¶[0030] “For instance, the first graphical correlation representation may be displayed in a graphical user interface 40 (see FIG. 4A). Advantageously, the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors. For example, the impact that a particular control factor has on a particular outcome factor is graphically correlated and displayed so that the system benefits from knowledge of the prior runs of an operation or production process, e.g., by displaying which control factors should be changed to gain the most improvements in the outcome factors.”
The example provided by the specification equates the “historical control factor” data such as temperature and pressure of a specific device, denoted as first historical experiment. The “historical outcome factors” contain the temperature and the recipe of the specific production device. It is noted the claim does not recite the specific types of data for the factors. The “targeted outcome factor” is the outcome attempted to be achieved by adjusting control factors. The “generating a first graphical correlation” is completed by a comparison of the historical factors to determine temperature is a common factor and can be done by observation, which can reasonably be done in the mind. The “first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors”, in view of the specification, is determining the temperature factor is correlated to the outcome. If a linear correlation is determined between the factors, a “first graphical correlation” would be easily “outcome factors” and the “targeted outcome factors” could also be easily visualized in the case of a simple linear correlation.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No. The claim recites the following additional elements.

One or more data storage devices comprising instructions that, when executed by a processor, perform a plurality of steps comprising: 
MPEP § 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible” 
The claim is merely reciting a generic computer data storage device and amount to no more than apply it. 

receiving one or more access requests corresponding to a plurality of targeted outcomes of an improved version of a prior operation for an offering, wherein the offering comprises one of a product and a service; and 
¶[0016] “Examples of an operation include: an operation for producing or performing an offering, such as a product or service; a manufacturing process or procedure for manufacturing an offering, such as a product or service; a production process; logistics; R&D; design; and any other process or technological procedure that includes a number of steps that are performed to produce or cause an outcome. Such 
The specification provides many examples of what the “production process” can encompass and what a “product” or “service” could be interpreted as.
MPEP § 2106.05(g) discusses Insignificant Extra-Solution Activity and instructs to determine “whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Examiner finds the “receiving … requests” regarding the “production process” to be mere data gathering because it a user is merely identifying the “targeted outcome”. 

in response to the one or more access requests: 
accessing a first pool of historical control factors, wherein each of the historical control factors of the first pool has been previously implemented in the prior operation; 
accessing a second pool of historical outcome factors, wherein each of the historical outcome factors of the second pool resulted from one of the historical control factors; and 
¶[0008] of the specification provides nearly verbatim language found in the claim. In the claim, the “historical control factors” and “historical outcome factors” are merely further data gathering amounting to Selecting a particular data source or type of data to be manipulated (MPEP § 2106.05(g)). As described in Step 2A-Prong one in reference 

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering and selecting a particular data source or type of data to be manipulated, which is insignificant extra-solution activity (MPEP § 2106.05(g)) and “apply it” by reciting generic computer components MPEP § 2106.05(f).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity and generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claims 19
Step 1: Statutory Category?
No, the claims includes transitory propagating signals, per se.


Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites performing a mental process.
The claim is dependent on Claim 18 and therefore inherits the judicial exception recited in Claim 18. Further, Claim 19 expands upon the judicial exception.

the first graphical correlation representation comprises a correlation of at least one historical control factor at one step of the prior operation to at least one historical outcome factor.
The claim further recites a “correlation” between “historical control factors” and “historical outcome factor”. In ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The dependent claim adds no additional elements, however, inherits the additional element of Claim 18 from which it depends, insignificant extra-solution activity.



The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering and selecting a particular data source or type of data to be manipulated, which is insignificant extra-solution activity (MPEP § 2106.05(g)) and “apply it” by reciting generic computer components MPEP § 2106.05(f).
The same analysis applies here in 2B, i.e., insignificant extra-solution activity and generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim as a whole does not amount to significantly more than the exception itself.
The claim is ineligible.

Claims 20
Step 1: Statutory Category?
No, the claims includes transitory propagating signals, per se.
MPEP § 2106 III Flowchart “Can claim be amended to fall within a statutory category?” Yes, analysis proceed to Step 2A.

Step 2A – Prong 1: Judicial Exception Recited?

The claim is dependent on Claim 18 and therefore inherits the judicial exception recited in Claim 18. Further, Claim 20 expands upon the judicial exception.

The one or more data storage devices of claim 18, wherein the plurality of steps further comprises: 

wherein the second graphical correlation representation comprises a correlation of a modified range of the historical outcome factors and the historical control factors to select targeted control factors for one of the plurality of the design scenarios.
The claim further recites a “correlation” between “a modified range of the historical outcome factors” and “historical control factors to select targeted control factors”. As discussed above for Claims 4, 5, and 6, in ¶[0060], the “correlation” is not further performed, but rather, “data is then correlated”, “correlate the data” and “display the correlated data”. Correlation in its simplest form is determining a connection between two or more things, which can be done in the mind reasonably by pattern recognition. Further, in claim 8, “a modified range” is introduced, however, the specification does not detail how a “modified range” is generated or selected.

and generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors, 
The above limitations are analyzed in view of ¶[0033] in the specification.
¶[0033] “The second graphical correlation representation can indicate a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors. The second graphical correlation representation advantageously builds upon the historical data to produce and visualize new design scenarios that can have different outcomes than any of the historical scenarios. For example, when a new combination of control factors is selected that is different than any historical data, such a scenario can be evaluated to predictively determine if the outcomes are at or near a target outcome. A machine learning technique, such as iteratively trying numerous combinations of previous control factors and then narrowing in on combinations that show improved outcomes may be employed to determine ideal control factors to reach a target.”
As discussed in ¶[0033], the “second graphical correlation representation” has the same elements as the “first graphical correlation representation”, except the values are “updated historical outcome factors”. Much like the discussion above in the “second graphical correlation representation” the comparison between the historical outcome factors and the targeted outcome factors can be reasonably be done in the mind for a few iterations.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application
No. The claim recites the following additional elements.

receiving a plurality of change requests, wherein each of the change requests is associated with a different design scenario;
¶[0031] “For instance, a change request for outcome factors 500A (FIG. 4G) or a change request for outcome factors 500B (FIG. 4H) may be received. Each of the change requests may be associated with a different design scenario that is considered in order to optimize the production process.”
The “receiving” of “change requests” is further mere data gathering where a request for the outcome factor is received (MPEP § 2106.05(g)).

The claim as a whole has been evaluated and is directed to a judicial exception.

The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere data gathering and selecting a particular data source or type of data to be manipulated, which is insignificant extra-solution activity (MPEP § 2106.05(g)) and “apply it” by reciting generic computer components MPEP § 2106.05(f).

The claim is ineligible.

Claim 18 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and nontransitory embodiments may be amended to narrow the claim to cover only 
The dependent Claims 19-20, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Eberl et al., United States Patent 10,860,557 B2 (hereinafter ‘Eberl’) in view of
Huynh et al., “Automatic Transformation of UML Models into Analytical Decision Models” [2008] (hereinafter ‘Huynh’).

Regarding Claim 9: A correlation-based design method comprising: 
Eberl teaches receiving one or more access requests corresponding to a plurality of targeted outcomes of an improved version of a prior operation for an offering, wherein the offering comprises one of a product and a service; and (Col 76 lines 40-50 Eberl teaches a salesperson acting upon the data, i.e. access requests where the salesperson acting on the dataset, i.e. prior operation results in the refresh of the underlying model resulting in an improved version which leads to improved information on sale opportunities, i.e. a service “…Moreover, as the end-users, such as salespersons, see the data and act upon it, a feedback loop is created through which further data is input into the predictive database upon which additional predictions and analysis are carried out in an adaptive manner. For example, as the analysis engine learns more about the dataset associated with the exemplary user or salesperson, the underlying models may be refreshed on a recurring basis by re-performing the analysis of the dataset so as to re-calibrate the data using the new data obtained via the feedback loop. Such new data may describe whether sales opportunities closed with a sale or loss, identify the final amount, timing, resources involved, and so forth, all of which help to better inform the models and in turn render better predictions for other queries going forward…”)
Eberl teaches in response to the one or more access requests: (Col 74 lines 11-15 Eberl teaches a GUI for a customer to access and utilize the engine by adjusting the parameters and settings, i.e. requests “…The customized GUis utilize the analysis engine's predictive functionality to implement reports which rely upon predictive results which may vary per customer organization or be tailored to a particular organizations needs via programmatic parameters and settings…”)
Eberl teaches accessing a first pool of historical control factors, wherein each of the historical control factors of the first pool has been previously implemented in the prior operation; (Col 74 lines 36-42 Eberl teaches using historical trending data and historical data, i.e. history control factors “…FIG. 19B depicts an additional view of a specialized GUI 1902 to query using historical dates. The specialized GUI 1902 implementation depicted here enables users to determine the likelihood of an opportunity to close using historical trending data. For instance, GUI 1902 permits users to easily configure the predictive queries using the "history" selector for picking relative or absolute dates…”)
Eberl teaches accessing a second pool of historical outcome factors, wherein each of the historical outcome factors of the second pool resulted from one of the historical control factors; and (Col 74 lines 43-51 Eberl teaches providing constraints, such as a time frame selecting a portion of the historical data and an scenario is generated based on this selection, such as a descrease in $10,000, i..e historical outcome factors “…With this GUI 1902 users are enabled to look at how an opportunity has changed over time, independent of stage, etc. The user can additionally look at how that opportunity has matured from when it was created until when it was closed. For instance, GUI 1902 has set a historical data of Jan. 1, 2013 through Mar. 1, 2013 using the date configuration controls and the table at the bottom depicts that the amount of the opportunity has decreased by $10,000 but the stage was and still is in a "prospecting" phase…”)

Eberl does not appear to explicitly disclose
generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome factors, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors.

However, Huynh teaches generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome factors, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors. (Pg. 9 Figure 9 and left col ¶2 implicit and indirect dependencies, i.e. correlation between the where the control factor, left col, relates the outcome factor, top col to the selected portion of the dependencies, i.e. targeted outcome factor  “…Three dependencies exist in Figure 9, but not Figure 10, which are marked using dark background and white font. The discrepancies are due to the fact that our UMLbased DSMs explicitly reveal implicit and indirect dependencies, for example, caused by inheritance…”

    PNG
    media_image1.png
    400
    713
    media_image1.png
    Greyscale


Eberl and Huynh are analogous art because they are from the same field of endeavor, model development for decision making.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the in response to the one or more access requests as disclosed by Eberl by generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome factors, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors as disclosed by Huynh.
One of ordinary skill in the art would have been motivated to make this modification in order to solve the problem of generating an on demand solution as discussed by Eberl Col 2 lines 1-4 “…The present state of the art may therefore benefit from systems and methods for predictive query implementation and usage in an on-demand and/or multi-tenant database system as described herein…”. Huynh provides a solution for showing a decision model in an independent module which provides automatic decomposition of a large system to highlight the specific modular portion of a multi-tenant database as discussed in the abstract of Huynh “…We show that our approach enables automatic translation of a UML model into analytical decision models and support automatic decomposition of a large system into independent decision modules…”

Regarding Claim 10: An offering resulting from the improved version (Col 75 lines 22-24 Eberl teaches an improved rendered prediction, i.e. offering “…Each of these data points and others may help influence the model employed by the analysis engine to further improve a rendered prediction…”)
Eberl and Huynh teach of claim 9.

Regarding Claim 11: Eberl and Huynh The method of claim 9, wherein the first graphical correlation representation comprises 
Huynh teaches a correlation of at least one historical control factor at one step of the prior operation to at least one historical outcome factor. (Pg. 5 right col ¶7 Huynh teaches a relationship, i.e. correlation, between where a strong relationship is form, where if one relationship is not present, i.e. historical control factor, then the other component is not present, i.e. historical outcome factor  “…Composition is a stronger variant of the "has a" association relationship, such as "a cars has four wheels". It is represented by a filled diamond shape on the containing class end of line that connect contained class to the containing class. Composition has a strong life cycle dependency between instances of the container class and instances of the contained class(es): If the container is destroyed, every instance that it contains is destroyed as well. A composition is an aggregation that must satisfy the following two constraints: (1) an object may be part of only one composite at a time, and (2) the composite object has sole responsibility for the management of all its parts. Obviously, composition relationship is a strong form of aggregation relationship…”)

Regarding Claim 12: Eberl and Huynh The method of claim 9, further comprising 
Eberl teaches receiving a plurality of change requests, wherein each of the change requests is associated with a different design scenario, and, (Col 80 lines 47-51 Eberl teaches the specify input sources, i.e. change request for specific data where the relevant sources are updated, i.e. different design scenarios “…For instance, a user administrative page equivalent to those described above at FIGS. 19A, 19B, and 19C provide reporting capabilities through which a user may specify the input sources (e.g., the dataset of sales data for a customer organization), restrictions, filters, historical data, and other relevant data sources such as social media data, updated sales data, and so forth…”)
Eberl teaches in response to each of the change requests changing at least one of the historical control factors, and updating at least one of the historical outcome factors, (Col 80 lines 65-67 – Col 81 lines 1-5 Eberl teaches updating the the win or lose result, i.e. historical outcome based on the change request “…According to another embodiment of method 1921, selecting one or more of the plurality of sales opportunities includes selecting sales opportunities in a closed sales stage and having a known win or lose result; querying the indices for a win or lose predictive result for each of the selected one or more sales opportunities in a closed sales stage and having the known win or lose result, in which the win or lose predictive result ignores the known win or lose result…”)
Eberl teaches wherein the at least one changed historical control factor and the at least one updated historical outcome factor comprise one of the different design scenarios. (Continuing Col 81 lines 6-11 Eberl teaches predictive resultsof the different design scenario based on the selected user device “…determining predictive accuracy for each of the plurality of sales opportunities selected by comparing the known win or lose result against the win or lose predictive result; and displaying the determined predictive accuracy for each of the plurality of sales opportunities selected as output to the user device with the win or lose predictive result displayed…”)

Regarding Claim 15: Eberl and Huynh The method of claim 9, further comprising 
Eberl teaches receiving a selection request corresponding to a selection of one of the design scenarios. (Col 82 lines 19-21 Eberl teaches a user interface for selection of characters for “what if”, i.e. design scenarios “…Exploration of such characteristics may be done through the user interface, including manipulating values as "what if' scenarios…”)

Regarding Claim 16: Eberl and Huynh The method of claim 15, further comprising 
Eberl teaches designating the selected design scenario for implementation in the improved version of the prior operation. (Continuing Col 82 lines 21-23 Eberl teaches updating the design scenario based on the selected parameters “…then updating the predictive results to the user display based on the "what if' scenario parameters. …”)

Regarding Claim 17: Eberl and Huynh The method of claim 9, further comprising 
Eberl teaches designating for implementation the improved version of the prior operation. (Col 28 lines 26-34 Eberl teaches an iterative function for determining probability and calculating the model and maintaining the model once it reaches a sufficient confidence score, i.e. implementation the improved version “…Then in an iterative fashion, a determination is made whether to keep the new location or instead keep the earlier found location by comparing the probabilities, and then looping such that a new location is found, probability calculated, compared, and then selected or discarded, and so forth, until a certain amount of time or processing has expired or until a sufficient quality of result is attained ( e.g., such as a probability or confidence score over a threshold, etc.)…”)

Regarding Claim 18: One or more data storage devices comprising instructions that, when executed by a processor, perform a plurality of steps comprising: (Col 84 lines 5-7 Eberl “…computer readable storage medium having instructions stored thereon that, when executed by a processor in a host organization…”)
Eberl teaches receiving one or more access requests corresponding to a plurality of targeted outcomes of an improved version of a prior operation for an offering, wherein the offering comprises one of a product and a service; and (Col 76 lines 40-50 Eberl teaches a salesperson acting upon the data, i.e. access requests where the salesperson acting on the dataset, i.e. prior operation results in the refresh of the underlying model resulting in an improved version which leads to improved information on sale opportunities, i.e. a service “…Moreover, as the end-users, such as salespersons, see the data and act upon it, a feedback loop is created through which further data is input into the predictive database upon which additional predictions and analysis are carried out in an adaptive manner. For example, as the analysis engine learns more about the dataset associated with the exemplary user or salesperson, the underlying models may be refreshed on a recurring basis by re-performing the analysis of the dataset so as to re-calibrate the data using the new data obtained via the feedback loop. Such new data may describe whether sales opportunities closed with a sale or loss, identify the final amount, timing, resources involved, and so forth, all of which help to better inform the models and in turn render better predictions for other queries going forward…”)
Eberl teaches in response to the one or more access requests: (Col 74 lines 11-15 Eberl teaches a GUI for a customer to access and utilize the engine by adjusting the parameters and settings, i.e. requests “…The customized GUis utilize the analysis engine's predictive functionality to implement reports which rely upon predictive results which may vary per customer organization or be tailored to a particular organizations needs via programmatic parameters and settings…”)
Eberl teaches accessing a first pool of historical control factors, wherein each of the historical control factors of the first pool has been previously implemented in the prior operation; (Col 74 lines 36-42 Eberl teaches using historical trending data and historical data, i.e. history control factors “…FIG. 19B depicts an additional view of a specialized GUI 1902 to query using historical dates. The specialized GUI 1902 implementation depicted here enables users to determine the likelihood of an opportunity to close using historical trending data. For instance, GUI 1902 permits users to easily configure the predictive queries using the "history" selector for picking relative or absolute dates…”)
Eberl teaches accessing a second pool of historical outcome factors, wherein each of the historical outcome factors of the second pool resulted from one of the (Col 74 lines 43-51 Eberl teaches providing constraints, such as a time frame selecting a portion of the historical data and an scenario is generated based on this selection, such as a descrease in $10,000, i..e historical outcome factors “…With this GUI 1902 users are enabled to look at how an opportunity has changed over time, independent of stage, etc. The user can additionally look at how that opportunity has matured from when it was created until when it was closed. For instance, GUI 1902 has set a historical data of Jan. 1, 2013 through Mar. 1, 2013 using the date configuration controls and the table at the bottom depicts that the amount of the opportunity has decreased by $10,000 but the stage was and still is in a "prospecting" phase…”)

Eberl does not appear to explicitly disclose
generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome values, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors.

However, Huynh teaches generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome values, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors. (Pg. 9 Figure 9 [shown above in Claim 9] and left col ¶2 implicit and indirect dependencies, i.e. correlation between the where the control factor, left col, relates the outcome factor, top col to the selected portion of the dependencies, i.e. targeted outcome factor  “…Three dependencies exist in Figure 9, but not Figure 10, which are marked using dark background and white font. The discrepancies are due to the fact that our UMLbased DSMs explicitly reveal implicit and indirect dependencies, for example, caused by inheritance…”
Eberl and Huynh are analogous art because they are from the same field of endeavor, model development for decision making.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the in response to the one or more access requests: as disclosed by Eberl by generating a first graphical correlation representation of the historical control factors, the historical outcome factors, and the targeted outcome values, wherein the first graphical correlation representation indicates a first comparison of the historical outcome factors to the targeted outcome factors as disclosed by Huynh.
One of ordinary skill in the art would have been motivated to make this modification in order to solve the problem of generating an on demand solution as discussed by Eberl Col 2 lines 1-4 “…The present state of the art may therefore benefit from systems and methods for predictive query implementation and usage in an on-demand and/or multi-tenant database system as described herein…”. Huynh provides a solution for showing a decision model in an independent module which provides automatic decomposition of a large system to highlight the specific modular portion of a multi-tenant database as discussed in the abstract of Huynh “…We show that our approach enables automatic translation of a UML model into analytical decision models and support automatic decomposition of a large system into independent decision modules…”

Regarding Claim 19: Eberl and Huynh The one or more data storage devices of claim 18, wherein the first graphical correlation representation comprises 
Huynh teaches a correlation of at least one historical control factor at one step of the prior operation to at least one historical outcome factor. (Pg. 5 right col ¶7 Huynh teaches a relationship, i.e. correlation, between where a strong relationship is form, where if one relationship is not present, i.e. historical control factor, then the other component is not present, i.e. historical outcome factor  “…Composition is a stronger variant of the "has a" association relationship, such as "a cars has four wheels". It is represented by a filled diamond shape on the containing class end of line that connect contained class to the containing class. Composition has a strong life cycle dependency between instances of the container class and instances of the contained class(es): If the container is destroyed, every instance that it contains is destroyed as well. A composition is an aggregation that must satisfy the following two constraints: (1) an object may be part of only one composite at a time, and (2) the composite object has sole responsibility for the management of all its parts. Obviously, composition relationship is a strong form of aggregation relationship…”)

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Dependent Claims 2-8 would be deemed allowable by their dependency on Claim 1 if Claim 1 is found allowable.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claim 1, specifically

generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors; 

In combination with the remaining features and elements of the claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent Claims 14 would be deemed allowable by dependency on Claim 13 if Claim 13 is found allowable.

this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claim 13, specifically

generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors.

In combination with the remaining features and elements of the claims from which it depends.


Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claim 20, specifically

 receiving a plurality of change requests, wherein each of the change requests is associated with a different design scenario; and generating a second graphical correlation representation of a plurality of the design scenarios and the targeted outcome factors, wherein the second graphical correlation representation indicates a second comparison among the updated historical outcome factors of one of the design scenarios, the updated historical outcome factors of another one of the design scenarios, and the targeted outcome factors, wherein the second graphical correlation representation comprises a correlation of a modified range of the historical outcome factors and the historical control factors to select targeted control factors for one of the plurality of the design scenarios.

In combination with the remaining features and elements of the claims from which it depends.

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levin, “The power of dynamic illustrations” [2005] is published by one of the named inventors referencing the assignee and contains several GUI elements with incorporation of JMP, which is used in the instant invention as found in [0066] and [0071] of the specification.
Cai et al., United States Patent 10,204,028 B2 teaches additional regarding design rules and various dependencies.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN E JOHANSEN/Examiner, Art Unit 2127